Brown, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation:
It is hereby stipulated and agreed, by and between the attorneys for the parties hereto, subject to the approval of the Court, as follows:
(1) That the merchandise described in and covered by the above Reappraisement consists of synthetic aromatic and odoriferous chemicals.
(2) That the synthetic aromatic and odoriferous chemicals — •
Methyl Acetophenone.
Phenyl Ethyl Alcohol.
Cinnamic Alcohol.
Musk Xylol 100%.
was purchased by the plaintiff from Usines del’Allondon S. A., Geneva, Switzerland.
(3) That the said synthetic aromatic and odoriferous chemicals were exported from Geneva, Switzerland, on June 11th, 1938, and are dutiable on the basis of American Selling price, Section 402 G, Tariff Act 1930.
(4) That the entered American Selling Prices: . p. ,b
Methyl Acetophenone___81.45
Phenyl Ethyl Alcohol___ 2. 67
Cinnamic Alcohol__ 1. 96
Musk Xylol 100%_ .99
are the correct American Selling prices thereof.
(5)That the case may be submitted on the foregoing stipulation.
*935On the agreed facts, I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth above. Judgment will be rendered accordingly.